— Appeal by the defendant from three judgments of the Supreme Court, Queens County (Finnegan, J.), all rendered July 6, 1989, convicting him of robbery in the third degree (under Indictment No. 6678/88) and robbery in the second degree (two counts, one each as to Indictment Nos. 68/89 and 235/89), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Kunzeman, Fiber, Balletta and Ritter, JJ., concur.